       Case: 1:19-cr-00338-BYP Doc #: 1-1 Filed: 04/25/19 1 of 4. PageID #: 2

                                                                                    0--'*

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OHIO

                                          AFFIDAVIT

Your Affiant, Shaun Moses, being duly sworn, deposes and states:

         1. Affiant is an officer or employee of the United States Department of Justice (DOJ),
Drug Enforcement Administration (DEA) within the meaning of Section 878(a) of Title 21,
United States Code, that is an officer who is empowered by law to conduct investigations, make
arrests, and seize property for violations of Title 18, United States Code and Title 21, United
States Code.

        2. Affiant is a Special Agent (SA) for the United States Department of Justice, Drug
Enforcement Administration (DEA), and has been so employed since September 2005. During
Affiant’s employment with the DEA, Affiant has been assigned to the Greensboro Resident
Office (GRO) in Greensboro, NC and the Cleveland Resident Office (CRO) in Cleveland, Ohio.

                               TRAINING AND EXPERIENCE

       3. Affiant has been involved in the investigation of various individuals and organizations
involved in the manufacturing, distribution, and use of controlled substances.

        4. Affiant has conducted surveillance operations and has become familiar with the
methods used by individuals engaged in the manufacturing, trafficking, and use of controlled
substances. Affiant received specialized training at the DEA Training Academy in Quantico,
Virginia in regards to the identification of narcotic substances and the operation of drug
trafficking organizations. Affiant has written and conducted numerous search warrants which
have resulted in the seizure of large amounts of narcotics and narcotics proceeds. Affiant has
also authored numerous Title III affidavits and been the case agent on numerous Title III
investigations.

        5. Affiant received specialized training at the DEA Training Academy in Quantico,
Virginia, regarding the identification of narcotic controlled substances and the operation of drug
trafficking organizations. Affiant has also been involved in the investigation of numerous
individuals and organizations involved in the manufacturing, distribution, and use of controlled
substances. During Affiant’s employment with DEA as a Special Agent, Affiant has also
worked in an undercover capacity for the purpose of purchasing and/or delivering controlled
substances; and has participated in the preparation of affidavits in support of numerous search
and arrest warrants for violations of federal drug laws contained in Title 21, United States Code,
       Case: 1:19-cr-00338-BYP Doc #: 1-1 Filed: 04/25/19 2 of 4. PageID #: 3



as well as in the execution of the same. In addition, Affiant has on numerous occasions, as a
Special Agent with DEA, made seizures of contraband, conveyances, currency, drug
paraphernalia, and firearms possessed or used in relation to violations of Title 21, United States
Code, Section 841. Affiant has successfully conducted numerous investigations that have
resulted in the arrest of numerous drug traffickers and the seizure of significant quantities of
drugs and drug-related proceeds. Affiant has further conducted surveillance operations of drug
traffickers and has interviewed numerous persons personally involved in drug trafficking.
Affiant has also supervised numerous confidential sources during controlled purchases of
narcotics. Through this training and experience, Affiant has become familiar with, and has
gained a thorough understanding of the methods, manner and means used by individuals engaged
in the unlawful manufacturing, trafficking, and use of controlled substances.

        6. Affiant makes this affidavit in support of a complaint to arrest the below individual.
This affidavit does not contain each and every piece of information known to Affiant and other
investigators, but rather only information sufficient to establish probable cause to support the
requested arrest warrant.


                                      PROBABLE CAUSE

    7. On February 12, 2019, during a targeted enforcement operation in Ashtabula, Ohio,
investigators from numerous federal, state and local agencies established surveillance in the
area of TIMOTHY TOROK’s residence, on Washington Avenue, Ashtabula, Ohio. During
that surveillance, TOROK was observed leaving the residence, and shortly thereafter,
TOROK was pulled over for a traffic violation. After a narcotics-trained canine gave a
positive alert for the presence of the odor of narcotics emanating from TOROK’s vehicle, the
vehicle was searched, and TOROK was found to be in possession of approximately $2,500 in
US currency and drug packaging materials.

    8. Officers interviewed TOROK at the Ashtabula Police Department. During that
interview, TOROK admitted to obtaining large amounts of methamphetamine, which he
would then distribute in the Ashtabula area. TOROK also admitted that investigators would
find several ounces of methamphetamine inside his residence in a “common area” on the
second floor.

    9. TOROK also confirmed that two individuals reside with him on Washington Avenue.
TOROK stated that another male also often stayed at the house. TOROK provided a
detective with keys to the house so that investigators would not damage the door making
entry.
       Case: 1:19-cr-00338-BYP Doc #: 1-1 Filed: 04/25/19 3 of 4. PageID #: 4



    10. Several officers traveled to TOROK’s residence on Washington Avenue and executed
a search warrant. Upon entering the residence, investigators located and secured three
individuals and escorted them out of the residence. Upon securing the residence, the three
individuals were checked for warrants and released from the scene.

    11. Upon reaching the second floor of the residence, investigators encountered two
locked doors. Investigators used a key on TOROK’s key ring to access the southwest locked
door, and made forced entry through the southeast locked door. The key on TOROK’s key
ring opened both the deadbolt and door knob on the southwest locked door.

   12. During a search of the residence, the following items were seized:
        SW Item #1 - scale
        SW Item #2 - smoking paraphernalia
        SW Item #3 - five bags of suspected crystal methamphetamine
        SW Item #4 - paraphernalia/pipes
        SW Item #5 - home surveillance DVR recorder
        SW Item #6 - scale and packaging
        SW Item #7 - digital scale
        SW Item #8 - drug packaging
        SW Item #9 - two scales
        SW Item #10 - $116 in US currency
   13. During the search of the southeast locked room, investigators noted that the clothes and
purses inside the room suggested that it was inhabited by a female, and inside a dresser drawer, a
women’s wallet containing a woman’s Ohio identification was located. Inside the same drawer,
two digital scales, which appeared to have residue on them, were also located. In the adjacent
drawer, several various size plastic bags, commonly used for packaging drugs, were located.


   14. During the search of the southwest locked room, which was accessed using a key on
TOROK’s key ring, investigators located and seized search warrant item #3. The same bedroom
contained a TV which was wired to a CCTV system that monitored the exterior of the residence
and Washington Avenue.


   15. Laboratory analysis of the substance seized from TOROK’s room confirmed that it is 138
grams of methamphetamine, with a purity of 88%.
Case: 1:19-cr-00338-BYP Doc #: 1-1 Filed: 04/25/19 4 of 4. PageID #: 5
